Filed 9/25/20 P. v. Watkins CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 THE PEOPLE,                                                            B299454

           Plaintiff and Respondent,                                    (Los Angeles County
                                                                        Super. Ct. No. MA073129)
           v.

 CURTIS DAL WATKINS,

           Defendant and Appellant.


     APPEAL from a judgment of the Superior Court of
Los Angeles County, Kathleen Blanchard, Judge. Affirmed.
                ____________________________

      H. Russell Halpern, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Scott A. Taryle and Daniel C. Chang, Deputy
Attorneys General, for Plaintiff and Respondent.
                 ____________________________
                 MEMORANDUM OPINION1
       A jury convicted defendant Curtis Dal Watkins of 10 counts
of second degree robbery (Pen. Code,2 § 211), four counts of
attempted second degree robbery (§§ 211, 664), two counts of
kidnapping to commit robbery (§ 209, subd. (b)(1)), and one count
of carrying a loaded firearm (§ 25850, subd. (c)(2)). The trial
court imposed an indeterminate sentence of 16 years to life for
the kidnapping counts, plus a consecutive aggregate determinate
sentence of 11 years 8 months in prison for the remaining counts.
       Over the course of one week in November 2017, men
wearing masks robbed or attempted to rob five cellular phone
stores across Southern California. No victim or eyewitness was
able to identify any of the perpetrators. Police linked Watkins
to the robberies through circumstantial evidence, including
rental car records, cellular phone records, and the activation of
an Apple Watch stolen in one of the robberies. Watkins contends
that this evidence was insufficient to support his convictions. We
disagree and affirm.
       The first two robberies occurred on consecutive nights,
November 20 and 21, 2017, between 8:00 p.m. and 9:00 p.m. at
Verizon stores in Mission Hills and La Crescenta. In both cases,
the perpetrator wore a mask, pointed a gun at the store clerk,
and demanded that the clerk put the contents of the store’s safe


      1 We resolve this case by memorandum opinion
pursuant to standard 8.1 of the California Standards of Judicial
Administration, because this appeal raises only “factual issues
that are determined by the substantial evidence rule.” (Cal.
Stds. Jud. Admin., std. 8.1(3).)
      2Unless otherwise specified, subsequent statutory
references are to the Penal Code.



                                2
into a bag. In both robberies, the perpetrator asked the clerk
about the whereabouts of the “tracker phone,” an anti-theft
device disguised as an iPhone box. On both nights, the
perpetrator appeared to be traveling in a white sedan.
       The remaining incidents all occurred within about
90 minutes on the evening of November 27, 2017. In the first
incident, at around 8:30 p.m., two men robbed a woman at
gunpoint on a street in Culver City, demanding that she give
them her phone and then stealing her bag. They then fled into a
white sports utility vehicle (SUV). Shortly thereafter, three men
wearing masks entered a Verizon store a few blocks away, told
everyone in the store to get down, and told the store’s manager to
open the safe. One of the men was carrying a handgun. The men
took cellular phones and other devices from the store’s inventory,
as well as money from the store’s safe. One of the men asked the
manager about the tracker phone. The surveillance video showed
a white SUV parked in front of the store at the time of the
robbery.
       A short time later, masked men driving a white Chevrolet
SUV attempted to rob a T-Mobile store in West Los Angeles. The
store was already closed, but the men located an employee who
was leaving and demanded that he open the store for them. The
employee told the men he did not have a key. The men told him
to call his manager to return to the store, but he was unable to
convince his manager to do so. The men eventually gave up and
released the employee. At around the same time, an employee
was working on closing down a Verizon store less than a half mile
away when she heard a thud at the front door. She looked up
and saw a masked man at the door with his hand in his pocket in
a way that made her afraid he might have a gun. When he saw




                                3
her, he quickly walked away. Surveillance footage showed a
white SUV driving away just after this incident.
       Records from an Enterprise Rent-A-Car location in
Lancaster, near Watkins’s home, indicated that Watkins rented
a white Toyota Camry from November 20 to November 22,
2017, and that he rented a white Chevrolet Equinox SUV from
November 27 to November 29. Cellular phone records showed
that on the evening of each of the robberies, a phone registered
to Watkins traveled from somewhere near Watkins’s home in
Lancaster to the area where the robberies took place, and then
returned north toward Watkins’s home after the robberies were
finished. In the case of the Mission Hills robbery on November
20, the phone was used to make two calls between 7:07 p.m.
and 7:11 p.m., approximately an hour before the robbery, while
connected to a cellular tower less than one tenth of a mile away
from the site of the robbery. The following night, the phone made
three calls at around the time of the La Crescenta robbery while
connected to a tower less than one quarter mile away. On the
evening of November 27, the phone accessed cellular towers
less than a mile away from the Culver City robbery at around
the time that robbery took place. A police detective analyzed
the records pertaining to the phone for the months leading up to
the robberies. The records indicated that when the phone was
in use, it was most often connected to the cellular towers closest
to Watkins’s home. Nothing about the phone usage patterns
indicated that someone else was using Watkins’s phone on the
days of the robberies.
       On November 28, 2017, the day after the Culver City
robbery, an Apple Watch that had been stolen from the store was
registered in Watkins’s name, including his home address and
email address.



                                4
       On February 1, 2018, police searched Watkins’s home and
car. They found a loaded .40 caliber Glock handgun in his car.
Police did not recover the phone and watch that had been
registered to Watkins.
       Watkins contends that the evidence was insufficient
to show that he was involved in the robberies. In reviewing
sufficiency of the evidence, we do not reweigh the evidence.
(People v. Collom (2020) 52 Cal. App. 5th 35, 41 (Collom).)
Instead, we ask “ ‘whether, on the entire record, a rational
trier of fact could find the defendant guilty beyond a reasonable
doubt. . . . [W]e must view the evidence in the light most
favorable to the People and must presume in support of the
judgment the existence of every fact the trier could reasonably
deduce from the evidence.’ [Citation.]” (People v. Ochoa (1993)
6 Cal. 4th 1199, 1206.) “Because the sufficiency of the evidence
is ultimately a legal question, we must examine the record
independently for ‘ “substantial evidence—that is, evidence which
is reasonable, credible, and of solid value” ’ that would support
a finding beyond a reasonable doubt. (People v. Boyce (2014)
59 Cal. 4th 672, 691 . . . .)” (People v. Banks (2015) 61 Cal. 4th
788, 804.)
       Watkins argues that the evidence showed at most that
he owned the mobile phone in question, not that it was in his
possession during the robberies. He analogizes his case to those
involving the possession of narcotics. In particular, he cites
People v. Antista (1954) 129 Cal. App. 2d 47, 50 (Antista), in which
the court held that the presence of an illegal substance in the
defendant’s home is insufficient to prove that the defendant
possessed it. There must be some additional evidence to
“indicate[ ] knowledge of the defendant of its presence and his
control of it.” (Ibid.)



                                5
       We are skeptical that this case is sufficiently analogous to
support Watkins’s position. In Antista, the defendant testified
that he never smoked due to a medical condition, and that he left
a key under a mat to allow friends to visit while he was away.
(Antista, supra, 129 Cal.App.2d at p. 48.) The court held that
under these circumstances, there was insufficient evidence to
find beyond a reasonable doubt that the defendant, rather than
a visitor, possessed marijuana found hidden in a cupboard.
(Id. at pp. 52–53.) In this case, by contrast, there was nothing
to suggest that Watkins’s cellular phone was in anyone else’s
possession during the relevant periods. Instead, a detective who
had examined Watkins’s phone records found nothing in them
to indicate that the phone had been stolen or that someone other
than Watkins was using it on the days of the robberies.3
       Furthermore, additional evidence corroborated the cellular
phone data and demonstrated Watkins’s involvement in the
robberies. The Enterprise records showed that Watkins rented
vehicles matching the descriptions of those seen at the robberies
over the same dates when the robberies took place. In addition,
Watkins registered an Apple Watch the day after it was stolen


      3  Watkins also cites cases holding that when a vehicle
is involved in an accident, its registered owner is obligated
to identify himself to the driver of the other car or to a police
officer, but only if the owner is present in the car. (People v.
Monismith (1969) 1 Cal. App. 3d 762, 766; People v. Mace (2011)
198 Cal. App. 4th 875, 886.) We fail to understand the relevance
of these cases. The question is not whether Watkins would be
responsible for the actions of someone else who was carrying
his phone. Instead, the question is whether the records showing
the location of Watkins’s phone can be used to prove Watkins’s
involvement in the robberies.



                                 6
during one of the robberies. Finally, police discovered a handgun
in Watkins’s car that matched several witnesses’ descriptions of a
gun used in the robberies.
       All the evidence in this case was circumstantial, but
it is hornbook law that circumstantial evidence alone may be
sufficient to support a defendant’s conviction. (See, e.g., People v.
Goldstein (1956) 139 Cal. App. 2d 146, 151; CALJIC No. 2.00.)
The evidence in this case was sufficient to allow “ ‘a reasonable
trier of fact [to] find the defendant guilty beyond a reasonable
doubt.’ [Citation.]” (Collom, supra, 52 Cal.App.5th at p. 41.)
For this reason, we must affirm Watkins’s conviction.

                          DISPOSITION
      The judgment of the trial court is affirmed.
      NOT TO BE PUBLISHED



                                      ROTHSCHILD, P. J.
We concur:



                  BENDIX, J.



                  SINANIAN, J.*




      *Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.


                                  7